            Case 7:19-cv-05585-PED Document 36 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          n
 Molina,


                                Plaintiff,                            19 Civ. 5585 (FED)
                 - against -


 Sundance Kitchen Inc., et al.,                                     ORDER APPROVING
                                                                      SETTLEMENT
                               Defendants.


PAUL E. DAVISON, U. S. M. J.:


       By letter dated December 9, 2019, the parties seek approval, pursuant to Cheeks v.


Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), of their settlement of plaintiff s Fair

Labor Standards Act ("FLSA") claims. [Dkt. 33.]

       Having reviewed the settlement agreement, and considered the representations of


counsel, the Court is satisfied that the settlement represents a fair and reasonable compromise of


contested issues, and that counsel's fee falls within an acceptable range. See Lin v. Grand


Sichuan 74th Street, No. 15-CV-2950 (RA), 2018 US. Dist. LEXIS 110266 at *15-16 (S.D.N.Y.


July 2, 2018).

       Accordingly, the settlement agreement is APPROVED. This case is DISMISSED

WITH PREJUDICE.

Dated: June 25, 2020
       White Plains, New York




                                                     PauHOavison, U.S.M.J.
